         Case: 1:20-cv-00217-RP Doc #: 11 Filed: 01/27/21 1 of 2 PageID #: 34




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

CHARLES D. GALLOWAY                                                                   PLAINTIFF

v.                                                                             No. 1:20CV217-RP

MISSISSIPPI, ET AL.                                                               DEFENDANTS


                                   ORDER OF DISMISSAL

       The court, sua sponte, takes up the dismissal of the plaintiff’s case filed under 42 U.S.C.

§ 1983. The plaintiff, a prisoner proceeding pro se, seeks review of his pretrial detention

imposed under the laws of Mississippi. The plaintiff alleges that he was falsely accused of a

crime. He seeks the firing of “the dishonorable people in the justice system of New Albany,”

their legal licenses revoked, and money damages. Doc. 1. He does not challenge the conditions

of his confinement, as required under 42 U.S.C. § 1983; he instead challenges the fact and

duration of his pretrial confinement, a claim which he should have brought as a habeas corpus

claim under 28 U.S.C. § 2241. A claim under 42 U.S.C. § 1983 does not accrue until the

detention order has been invalidated. Heck v. Humphrey, 512 U.S. 477, 489-90 (1994). As the

plaintiff has not shown that his detention order has been reversed, expunged, invalidated or

impugned by the grant of a writ of habeas corpus, his claim under 42 U.S.C. § 1983 is not ripe

for consideration and is DISMISSED for failure to state a claim upon which relief could be

granted, counting as a “STRIKE” under 28 U.S.C. § 1915(g). The dismissal is without

prejudice to the plaintiff’s ability to file a habeas corpus claim under 28 U.S.C. § 2241.

       Including this dismissal, Mr. Galloway has accumulated more than three “strikes”

under 28 U.S.C. § 1915(g). As such, he may not proceed as a pauper in future cases unless he is

“under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
 Case: 1:20-cv-00217-RP Doc #: 11 Filed: 01/27/21 2 of 2 PageID #: 35




SO ORDERED, this, the 27th day of January, 2021.



                                  /s/ Roy Percy
                                  UNITED STATES MAGISTRATE JUDGE
